UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1182


YVONNE PINKARD,

                    Plaintiff - Appellant,

             v.

S.L. NUSBAUM; SYKES, BOURDON, AHERN & LEVY P.C.; NORFOLK
REDEVELOPMENT AND HOUSING AUTHORITY, NRHA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:16-cv-00625-RAJ-LRL)


Submitted: June 28, 2017                                          Decided: July 19, 2017


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yvonne Pinkard, Appellant Pro Se. James Thomas Cromwell, SYKES, BOURDON,
AHERN & LEVY, PC, Virginia Beach, Virginia; David Caldwell Hartnett, CRENSHAW
WARE & MARTIN, PLC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yvonne Pinkard appeals the district court’s order granting the Defendants’

motions to dismiss and dismissing her complaint. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Pinkard v. S.L. Nusbaum, No. 2:16-cv-00625-RAJ-LRL (E.D. Va. filed Jan. 20, 2017 &

entered Jan. 23, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2